DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argue that Levien et al. in view of Krishnaswamy et al. do not teach in case of an interruption of the internet connection between the local dialog unit and the external dialog unit, retrieving the saved probable future course of dialog (Amendment, page 7).


Claim Rejections - 35 USC § 102
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1 – 14, 16 – 20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Aggarwal et al. (US PAP 2020/0302926).
As per claim 1, Aggarwal et al. teach a method for operating a dialog system, wherein the dialog system is configured for automated dialog with a user, the dialog system comprising a local dialog unit for detecting dialog inputs of a user and for outputting automated dialog outputs from the dialog system; and an external dialog unit having a data connection to the local dialog unit for analyzing the detected dialog inputs and determining the dialog outputs based thereon, said method comprising by the local dialog unit:
receiving at least one probable future course of dialog, based on a previous automated dialog with the user, which probable future course of dialog is calculated by the external dialog unit and consists of one or more of dialog inputs of the user and dialog outputs;  saving the received probable future course of dialog (“the dialog session can be paused until the event has stopped or is no longer qualified as an interrupting event (e.g., when signal returns to normal). In some implementations, the suggestion for resuming the dialog session can be generated offline and/or when the network connectivity is still unavailable. For instance, the data generated in response to the interruption can be stored locally at a client device, and, after the interruption, the client automated assistant can access the stored data in order to provide a suggestion for the user to complete the interaction.”; paragraphs 9, 36);  
retrieving the saved probable future course of dialog in case of an interruption to the data connection between the local dialog unit and the external dialog unit is detected (“the dialog session can be paused until the event has stopped or is no longer qualified as an interrupting event (e.g., when signal returns to normal). In some implementations, the suggestion for resuming the dialog session can be generated offline and/or when the network connectivity is still unavailable. For instance, the data generated in response to the interruption can be stored locally at a client device, and, after the interruption, the client automated assistant can access the stored data in order to provide a suggestion for the user to complete the interaction.”; paragraphs 9, 36);  
one or more of detecting dialog inputs of the user and outputting automated dialog outputs based on the retrieved probable future course of dialog (“the automated assistant can execute the action corresponding to the input and suggest resuming a previously stored interaction with an output such as, “Ok, I'll play the podcast . . . would you like to resume sending the message from earlier?”” paragraphs 11, 36).

	As per claim 2, Aggarwal et al. further disclose the following steps are additionally carried out: detecting a dialog input of a user; transmitting the detected dialog input to the external dialog unit (“The dialog session can be initialized when the user 138 provides a natural language input such as, for example, “Assistant, please perform [action].” In response, the assistant application 124 can transmit data, corresponding to the natural language input, to the server device 102 for further processing.”; paragraph 32).

	As per claim 3, Aggarwal et al. further disclose in an online mode, a dialog output 
generated by the external dialog unit is received and output based on the dialog input detected by the local dialog unit and transmitted to the external dialog unit, and in an offline mode, the probable future course of dialog received from the external dialog unit is retrieved in the local dialog unit (“In some implementations, the suggestion for resuming the dialog session can be generated offline and/or when the network connectivity is still unavailable. For instance, the data generated in response to the interruption can be stored locally at a client device, and, after the interruption, the client automated assistant can access the stored data in order to provide a suggestion for the user to complete the interaction.”; paragraph 36).

	As per claim 4, Aggarwal et al. further disclose the course of dialog received from the external dialog unit is a probable continuation of the previous dialog for the 
detected dialog input and the previous dialog is continued based on said course 
of dialog (paragraphs 32, 36).

	As per claim 5, Aggarwal et al. further disclose the course of dialog is received before a dialog has been initiated (The information can be stored locally at the client device in a way that allows the automated assistant to subsequently retrieve the stored information in furtherance of completing the action at a later time”; paragraph 47).

	As per claim 6, Aggarwal et al. further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
intervals (“The data can identify an entity that generated the data, a type of interaction, any natural language input from the user during the interaction, slot values for functions associated with the interaction, slot identifiers for information that is needed to complete the interaction, one or more time stamps associated with the interaction, and/or any other data that can be helpful for subsequently completing the interaction after the interaction has been interrupted.”; paragraph 9).

	As per claim 7, Aggarwal et al. further disclose a probable future course of dialog is retrieved from the external dialog unit and saved in the local dialog unit when an interruption to the connection is anticipated (“the suggestion for resuming the dialog session can be generated offline and/or when the network connectivity is still unavailable. For instance, the data generated in response to the interruption can be stored locally at a client device, and, after the interruption, the client automated assistant can access the stored data in order to provide a suggestion for the user to complete the interaction”; paragraph 36).

	As per claim 8, Aggarwal et al. teach a method for controlling a dialog system, wherein the dialog system is configured for automated dialog with a user, the dialog system comprising a local dialog unit for detecting dialog inputs of a user and for outputting automated dialog outputs; and an external dialog unit having an Internet data connection to the local dialog unit and being configured for analyzing the detected dialog inputs and determining the dialog outputs based thereon, the method comprising by the external dialog unit:
calculating at least one probable future course of dialog, based on a previous automated dialog with the user, which at least one probable future course of dialog consists of one or more of dialog inputs of the user and automated dialog outputs (“the dialog session can be paused until the event has stopped or is no longer qualified as an interrupting event (e.g., when signal returns to normal). In some implementations, the suggestion for resuming the dialog session can be generated offline and/or when the network connectivity is still unavailable. For instance, the data generated in response to the interruption can be stored locally at a client device, and, after the interruption, the client automated assistant can access the stored data in order to provide a suggestion for the user to complete the interaction.”; paragraphs 9, 36);  and
transmitting the calculated probable future course of dialog to the local dialog unit (“the automated assistant can execute the action corresponding to the input and suggest resuming a previously stored interaction with an output such as, “Ok, I'll play the podcast . . . would you like to resume sending the message from earlier?”” paragraphs 11, 36). 

As per claim 9, Aggarwal et al. further disclose the following step is additionally 
carried out in the external dialog unit: receiving a detected dialog input from the local dialog unit; wherein the calculation of the course of dialog based on the received dialog input and the course of dialog is a probable continuation of the previous dialog (“the suggestion for resuming the dialog session can be generated offline and/or when the network connectivity is still unavailable. For instance, the data generated in response to the interruption can be stored locally at a client device, and, after the interruption, the client automated assistant can access the stored data in order to provide a suggestion for the user to complete the interaction.”; paragraph 36). 

As per claim 10, Aggarwal et al. further disclose the course of dialog is calculated before a dialog has been initiated (The information can be stored locally at the client device in a way that allows the automated assistant to subsequently retrieve the stored information in furtherance of completing the action at a later time”; paragraph 47).

As per claim 11, Aggarwal et al further disclose the course of dialog is calculated based on one or more of the following parameters: the current location of the local 
dialog unit; the current local time of the local dialog unit; information on current political, economic, social, cultural, sports or other events; information typically requested by the user;  and information requested by other users (“provide information to the assistant application 132 for completing the action. The information can be stored as a semantic representation of the interaction between the user 138 and the assistant application 132, in order that the assistant application 132 can subsequently retrieve the stored information in furtherance of completing the action during a second dialog session.”; paragraph 38).

	As per claim 12, Aggarwal et al further disclose the dialog system is designed as a spoken dialog system, in which dialog inputs are formed by of speech recognition and 
interpretation of spoken inputs of a user and/or dialog outputs formed by speech synthesis (“The process for converting the audio data to text can include a speech recognition algorithm, which can employ neural networks, word2vec algorithms, and/or statistical models for identifying groups of audio data corresponding to words or phrases.”; paragraph 31). 

	As per claim 13, Aggarwal et al further disclose the calculated course of dialog, in 
addition to a probable continuation of the previous dialog for a recognized dialog input, also comprises a probable continuation of the previous dialog for a phonetically similar dialog input (“The information can be stored as a semantic representation of the interaction between the user 138 and the assistant application 132, in order that the assistant application 132 can subsequently retrieve the stored information in furtherance of completing the action”; paragraph 38).

	As per claim 14, Aggarwal et al further disclose the local dialog unit is implemented in a vehicle and the external dialog unit is implemented in a vehicle-external server, which vehicle and server are connected via the Internet (“at least part of the automated assistant is implemented on a server device that is accessible to the client device over a network connection.”; paragraphs 10, 16).

	As per claim 16, Aggarwal et al further disclose that  the dialog system being configured for automated  dialog with a user, the dialog system comprising: a local dialog unit for detecting dialog inputs of a user and for outputting automated dialog outputs;  and an external dialog unit having a internet connection to the local dialog unit, being configured for analyzing the detected dialog inputs and determining the dialog outputs based thereon and being furthermore configured to carry out the method of claim 1(“at least part of the automated assistant is implemented on a server device that is accessible to the client device over a network connection... The client computing device 130 and/or the vehicle computing device 122 can be in communication with the remote computing device 112 over a network 114, such as the internet.”; paragraphs 16, 30).

	As per claim 17, Aggarwal et al further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“The data can identify an entity that generated the data, a type of interaction, any natural language input from the user during the interaction, slot values for functions associated with the interaction, slot identifiers for information that is needed to complete the interaction, one or more time stamps associated with the interaction, and/or any other data that can be helpful for subsequently completing the interaction after the interaction has been interrupted.”; paragraph 9).

	As per claim 18, Aggarwal et al further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“The data can identify an entity that generated the data, a type of interaction, any natural language input from the user during the interaction, slot values for functions associated with the interaction, slot identifiers for information that is needed to complete the interaction, one or more time stamps associated with the interaction, and/or any other data that can be helpful for subsequently completing the interaction after the interaction has been interrupted.”; paragraph 9).

	As per claim 19, Aggarwal et al further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“The data can identify an entity that generated the data, a type of interaction, any natural language input from the user during the interaction, slot values for functions associated with the interaction, slot identifiers for information that is needed to complete the interaction, one or more time stamps associated with the interaction, and/or any other data that can be helpful for subsequently completing the interaction after the interaction has been interrupted.”; paragraph 9).

	As per claim 20, Aggarwal et al further disclose updated versions of the probable future course of dialog are received and saved in the local dialog unit at regular 
Intervals (“The data can identify an entity that generated the data, a type of interaction, any natural language input from the user during the interaction, slot values for functions associated with the interaction, slot identifiers for information that is needed to complete the interaction, one or more time stamps associated with the interaction, and/or any other data that can be helpful for subsequently completing the interaction after the interaction has been interrupted.”; paragraph 9).

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US PAP 2020/0302926) in view of Krishnaswamy et al. (US PAP 2016/028394).
As per claim 15, Aggarwal et al do not specifically teach that the calculated course of dialog is in the form of a hierarchical tree structure.                                                                                                                                                                                                                
 Krishnaswamy et al. disclose a mind map refers to a hierarchical tree of knowledge (or a knowledge state) or a combination of hierarchical trees of knowledge associated with the content processed by the user... Wherein the current mind map and/or knowledge state is determined by a remote server and the questions and answers based on past interactions to present to the user are selected by the remote server and communicated to the local client device (Krishnaswamy et al. paragraphs 13, 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use a hierarchical tree structure as taught by Krishnaswamy et al. in Aggarwal et al., because that would help customize the response to the user (paragraph 3).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658